Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s correspondence received on 4/26/21 has been entered.  Claim 11 is canceled. Claims 17-21 are new.  Claims 1-10, 12-21 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/16/21, and 3/24/21 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites “a scale incorporated in the weight sensitive shelf of the automatic retail device”.  There appears to be no support in the specification for a scale incorporated in the weight 

Claim Rejections - 35 USC § 101
The claims have been amended.  The Examiner is in agreement with Applicant’s remarks dated 4/26/21, regarding eligibility of the claims.  Therefore, the rejection is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 13-16, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (2016/0216106 A1) in view of Lenahan et al.( US 20150058163 A1).
Re-claim 1, Motoyama teaches a method of stocking an automatic retail device, the method comprising: 
-receiving proposed product information of a product to be offered for sale by the seller in an automatic retail device including at least one of a description of the product, a size of the product, or a weight of the product; -assigning a lease space in the automatic retail device for stocking of the product (see e.g. paragraph 0059 -upon receiving a request to store a particular package, a digital locker delivery system may obtain sensor readings of the particular dimensions of the package, find a locker that is suitable for storing the package having the particular dimensions, and notify a requestor that the suitable locker is available for storing the package. If more than one locker compartments are identified as large enough to hold the package, then the digital locker delivery system may select a particular locker compartment that is large enough to hold the package, but that is also the smallest from all the locker compartments that could hold the package. This approach is referred herein as finding the best-fit-locker for the package.);
determining whether the assigned leased space in the automatic retail device is available (see e.g. paragraph 0058 -Sensor readings may also be used to identify a locker compartments that is empty and available for use. For example, if sensor readings of dimensions of the contents of the locker compartment remains below a certain dimension values, then a digital locker delivery system may generate a message indicating that the locker compartment is empty, and thus available to customers.); 
-receiving at the automatic retail device including the assigned leased space a request for access from a user, the request including at least one biometric identifier; --unlocking the automatic retail device and providing access to at least one weight sensitive shelf (see e.g. paragraphs 0098] Menu options displayed in touch panel 1020 may allow a user to enter identification data of the user, identification data of a locker compartment, an access code for a locker compartment, and the like. [0099] Upon receiving login information and a password from a user, digital locker 30 may attempt to authenticate the user to digital locker 30, and if the credentials provided by the user are valid, the user may be prompted to enter an identifier of a locker compartment, which the user would like to use. Upon receiving the identifier of the locker compartment, the user may be prompted to enter an access code for the compartment. If the user enters a valid access code, then the locker compartment associated with the entered identifier may be opened for the user. 
 [0100] Sensors 1030, 1040 may include optical sensors, scanners, cameras, infra-red sensors, finger-papillary-lines readers, eye-iris-code reader, Quick-Response (QR) code readers, bar-code readers, and the like. The sensors may be configured to collect information from users, objects positioned in front of the sensors, or objects placed inside locker compartments.
0122] According to another example, one or more sensors located on the outside wall of front panel 336 of locker compartment 330 may be used to take finger prints, eye scans, eye-retina scans, and the like, of a person standing in front of the compartment. The collected information (finger prints, eye scans, eye-retina scans) may be used to authenticate the person to a locker manager, and if the authentication is successful, to allow the person standing in front of the locker to open the locker. 

-confirming product information of the product to be stocked in the automatic retail device in the leased space using the automatic retail device, the product information confirmation including acquiring at least one of an image of the product or a weight of the product (see e.g. paragraphs 0059, 0060, 0100, 0145 upon receiving a request to store a particular package, a digital locker delivery system may obtain sensor readings of the particular dimensions of the package,-Readings of the dimensions of a package may be obtained using a variety of sensors, including optical sensors, electromagnetic sensors, mechanical sensors, and the like. The measurements may include dimensional measurement, such as height, width, and depth of the package, weight-based measurements, such as weight of the package, or any other measurements that allow determining the size and/or characteristics of the package.). and
-indicating a location of the leased space in the automatic retail device for stocking the product (see e.g. paragraphs 0149, 0150 -the notification may indicate a physical address of the digital locker facility at which the digital locker is installed, the identification of the compartment and an access code to open the locker compartment. -- Alternatively, the notification may include a hyperlink to a web-page that contains a physical address of the digital locker facility at which the digital locker is located, the identification of the locker compartment and an access code to open the locker compartment.) 
Although implied by Motoyama, Motoyama does not explicitly teach the following limitations.
However,  Lenahan et al. teach -initiating an application accessible via an internet connected device, the application configured to perform steps including: (see e.g. paragraphs 0019] The marketplace system(s) 120 may provide a number of marketplace functions and services to users 105 that interface with the networked system 102. [0020] The web client 106 can access the various marketplace system(s) 120 and, in some cases, the locker system 130, via the web interface supported by the web server 116. [0029]-The locker system can also include a user interface console 330, configured to accept user inputs for registering products to be placed into lockers, accept inputs to open lockers from buyers, and in some cases facilitate product listings to set up a product to be sold while stored in the lockers. The user interface console 330 can be consistent with the descriptions about locker interface 134.)
-receiving seller identification information of a seller including at least one biometric identifier and financial institution information of the seller; (see e.g. paragraphs [0032] At block 502, a seller of a product or a person acting on behalf of the seller of the product may enter information into the locker system, such as through the locker interface 134 or console 330. The locker system may receive information about a seller including, for example, an account identifier (ID) or username of the seller associated with the online marketplace.
[0036} the locker system can facilitate facial recognition or other unique identification of the seller, the buyer or their agents. For example, the locker interface 134 can be equipped with a scanner to detect a person's face, eyes, or fingerprints. In some cases, this identifying information about a person could be previously stored in the database 126 of the online marketplace and can be cross-checked with the identifying information obtained at the locker system.
0014] Aspects of the present disclosure are presented for providing standardized shipping for merchants and buyers through the use of a locker system associated with an online marketplace system. In some example embodiments, a system of lockers may be configured to allow sellers of products or agents of the sellers to place purchased products securely in one or more spaces in the system of lockers.)
-initializing on the automatic retail device a stocking application, the stocking application configured to perform steps including: (see e.g. paragraphs [0032] Also, the seller or agent of the seller may enter information at the locker system to signal that the seller or agent of the seller has arrived to deliver the package.
0033] At block 504, after the locker system has received confirmation that the seller or seller's agent is present, the locker system may unlock one or more locker spaces for the seller's product. In some cases, at block 506, one or more panels and associated locker doors can be unlocked to allow reconfiguration for resizing the locker space in order to fit the product, in some example embodiments.)
******The Examiner notes that the reconfiguration for resizing the locker space is done by the seller for the purpose of stocking products.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Motoyama, and include the steps cited above, as taught by Lenahan et al. in order to facilitate the distribution of a sold product of the seller which is ultimately delivered into the hands of a buyer.(see e.g. paragraph 0031).

Re-claim 5, Motoyama teaches a method wherein acquiring an image of the product is performed using a camera of the automatic retail device (see e.g. paragraphs 0100, 0118 - sensors are configured to collect not only the size information but also the weight information for objects stored in locker compartment 330. Typically, the sensors may collect the size information for each of the objects stored in locker compartment 330, and a combined weight of the objects.-- Sensors 1030, 1040 may include optical sensors, scanners, cameras, infra-red sensors, finger-papillary-lines readers, eye-iris-code reader, Quick-Response (QR) code readers, bar-code readers, and the like)

Re-claim 6, Motoyama teaches a method wherein acquiring a weight of the product using a scale incorporated in the weight sensitive shelf of the automatic retail device (see e.g. paragraph 0127).  

.

Re-claim 13, Motoyama teaches a method wherein it is determined that an item stocked in the automatic retail device has been removed from the automatic retailed device when a weight of a bin in the automatic retail device is changed after access to the automatic retail device is granted (see e.g. paragraph 0055 - However, if the sensor-readings about the dimensions of the package or the weight of the package change from some non-zero values to zero (within a certain threshold), then the digital locker may determine that the item has been removed (or retrieved) from the locker compartment).

Re-claim 14, Motoyama teaches a method wherein it is determined that an item stocked in the automatic retail device has been removed from the automatic retailed device when an image of a bin in the automatic retail device reveals that an item has been removed from the bin after access to the automatic retail device is granted (see e.g. paragraphs 0100, 0121, 0124, 0126, 0129).  

Re-claims 15, 16, Motoyama teaches a method wherein the leased space include a single bin in the automatic retail device for housing a plurality of products therein; wherein the leased space includes a plurality of bins in the automatic retail device, each of the plurality of bins configured to store a single product therein (see e.g. paragraphs 0051 -A digital locker may include a single locker compartment or multiple locker compartments, depending upon a particular implementation).

Re-claims 20, 21, Motoyama does not teach the limitations as claimed.
However, Lenahan et al. teach a method wherein the application accessible via an internet connected device is accessed via a smartphone;  wherein the application accessible via an internet connected device is accessed via the automatic retail devices (see e.g. paragraphs 0017, 0016, 0032 -In addition, the network architecture 100 may include one or more user devices 110 and 112. Examples of user devices 110 and 112 may include a mobile phone of a user 105. In some example embodiments, the user devices 110 and 112 may be the user's 105 own device, with one or more applications installed configured to interface with the locker system 130 or the networked system 102. --The lockers 136 and 138 can be coupled to a locker interface 134. The locker interface 134 can be configured to receive inputs from a user 105, who may be placing a product into a locker or conversely picking up a product. The locker interface can include at least one output device, such as one or more displays, and one or more input devices, such as a keyboard, mouse, touchscreen, camera, and microphone.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Motoyama, and include the steps cited above, as taught by in view of Lenahan et al.,, in order to facilitate a network-based marketplace system 120, while also providing server-side functionality via a network 104 to the user devices and locker system  (see e.g. paragraph 0018).

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (2016/0216106 A1) in view of Lenahan et al.( US 20150058163 A1), in further view of Kassman (2015/0317586 A1)
Re-claims 2, 3, Motoyama, in view of Lenahan et al., do not teach the limitations as claimed.
However, Kassman teaches a method, further comprising calculating a cost for the assigned lease space based on at least one of a size of the leased space, a location of the leased space, or a location of the automatic retail device (see e.g. paragraphs 0016, 0002, 0003, - the fee for slotting a specific space -The shelf space made available for rental is described by location within the store); a method further comprising determining whether the assigned leased space in the automatic retail device is available and reassigning a new lease space in the automatic retail device when it is determined that the leased space is not available (see e.g. paragraph 0025 - if a product owner 102 wants to place an item in a store located in New York, the data is sent to placements engine 400. Placements engine is not limited to acting on this data, however, but can instead suggest a different location or course of action, for example based on data that the item might sell better in a different location.).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Motoyama, in view of Lenahan et al., and include the steps cited above,   (see e.g. paragraph 0010, 0013).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (2016/0216106 A1), in view of Lenahan et al.( US 20150058163 A1), in further view of Official Notice (as evidenced by Nathanson (2006/0015435 A1)).
Re-claim 4, Motoyama teaches a method, further comprising: determining whether the assigned leased space in the automatic retail device is available; -determining that the leased space is not available when items offered for sale by another seller are located in the leased space ;(see e.g. paragraphs 0058, 0059, 0087,0175);
Motoyama, in view of Lenahan et al., do not teach- determining whether the another seller is in default of payment for the leased space; and removing the items offered for sale by another seller when it is determined that the another seller is in default of payment for the leased space.  
However, Official Notice is taken that it is old and well known in the art that landlords/merchants do remove items from storage when renters are in default of payment as a standard business strategy to prevent loss of income. For example, Nathanson teaches  If the buyer defaults on payment or does not pay within an agreed time frame, the administrator clicks the "Reject Match Item" button 840 and the "Reject and Re-list item" button 844, which will remove the item from the order 130 and make it available for other buyers by re-listing it in the "For sale" section 100.)see e.g. paragraph 0076).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (2016/0216106 A1) in view of Lenahan et al.( US 20150058163 A1), in further view of Van Dyke (20170255896 A1).
Re-claims 7-9, Motoyama, in view of Lenahan et al., do not teach the following limitations.
However, Van Dyke teaches  a method wherein indicating a location of the leased space in the automatic retail device for stocking the product includes illuminating a bin corresponding to the leased space; - wherein indicating a location of the leased space in the automatic retail device for stocking the  The drop box 110 or other components of the system 100 may provide, determine, or receive GPS coordinates so that drones 130 can travel to specified locations to deliver or retrieve packages. In one example, the drop box 110 may emit a signal or "homing beacon" to be received by drones. The homing beacon may provide directions for the drone 130 and/or identify the location of the drop box 110. A homing beacon may include radio, acoustic, infrared, or any other emitted signal.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Motoyama, in view of Lenahan et al., and include the steps cited above, as taught by Van Dyke, in order to provide directions and/or identify the location of the drop box/bin (see e.g. paragraph 0064).

Claims 12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (2016/0216106 A1), in view of Lenahan et al.( US 20150058163 A1), in further view of Murn (2017/0148005 A1).
Re-claim 12, Motoyama, in view of Lenahan et al., do not teach the following limitation.
However, Murn teaches a method further comprising determining if an item stocked in the automatic retail device has been removed from the automatic retail device and confirming whether a purchase is desired when it is determined that an item has been removed from the automatic retail device wherein the confirming of the purchase is determined based on sensed closure of a door of the automatic retail device, locking of the automatic retail device, and confirmation of a change in weight on a weight sensitive shelf at the location of the leased space in the automatic retail device (see e.g. paragraphs 0025, 0012 --Likewise, if an item is taken off of a smart shelf 16 a report is generated and it can be reconciled with reports generated by automatic retail devices 18 of items placed on its shelves. At this point, the next movement of the item from the shelf in the automatic retail device 18 and closure of the door should result in the sale of that item to a purchaser, as described above. Again, a report is generated, this time by either the processing unit associated with the automatic retail device 18, or in some instances by a separate POS terminal 20, associating the purchase of an item with a particular purchaser.)
--wherein upon confirmation of removal of an item and locking of the door, crediting the seller's financial institution the value of the item removed from the automatic retail device (see e.g. paragraph 0053, claim Once the door is sensed as closed in step 624 the method proceeds to an account settlement and payment resolution step 626. Because in most instances the presenter of the authorization code will have a preexisting account, this step may be as simple as ensuring that the appropriate debits are associated with that account for final resolution with the user's credit card company or an invoicing system at the appropriately scheduled timing.- a weight sensitive shelf, configured to detect movement of an item to and from the weight sensitive shelf ).
--The method of claim 18, further comprising alerting the seller via the application accessible via an internet connected device of the crediting of the seller's financial institution and a current inventory in the automatic retail device of the product  (see e.g. paragraphs 0057, 0008- At step 702 it is determined that an item has been permanently removed from an automatic retail device 18. Once this is determined, at step 704 the automatic retail device 18 can generate a report or send sufficient signals to the server 13 to generate a report that an item has been permanently removed from the automatic retail device 18. With this report in step 706 the inventory management system 14 can debit the item (or multiple items) from the quantity known to be available within the automatic retail device 18. At step 708 an inquiry is made as to whether the remaining quantity of the selected item(s) in the automatic retail device 18 exceeds a predetermined minimum value. If the remaining quantity of an item exceeds the minimum the method ends. If the number is below the minimum, at step 710 a ticket is generated and sent to the management of the system 10 indicating that the automatic retail device 18 requires restocking. At a set interval an inquiry can be made of the automatic retail device 18 of whether the ticket has been satisfied as shown at step 712.
 [0008] The owner of the vending device will also receive some notification as to the purchase. The result is an inventory system which keeps accurate up-to-date records of all available items on the shelves of a particular automated vending device.  Analytics are also available to the owner to determine which products move off of the shelves, and what the timing of that movement is as well as other aspects of the purchase.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Motoyama, in view of Lenahan et al., and include the steps cited above, as taught by Murn, so that the particular instance of the item is now completely removed from inventory and moved to the products sold portion of the inventory management system, and produce a more streamlined inbound inventory management. Also any discrepancies can be readily identified and resolved  (see e.g. paragraphs 0025, 0027).

Response to Arguments
Applicant’s arguments with respect to the office action dated 1/26/21 have been considered but are moot due to the new ground of rejection.
Please note: Applicant has not properly traversed the Official Notice.  Therefore, the common knowledge or well-known in the art statement above is taken to be admitted prior art and the Official Notice is maintained and is final.  Please see MPEP 2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627 

June 8, 2021